DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
	This office action is in response to application 17/190,220 filed 3/2/21. Claims 1-20 are pending with claims 1, 8 and 19 in independent form.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other limitations of the claims: With respect to claim 1 and all its dependencies, a system for monitoring usage of an article, the system comprising: a self-contained hermetically sealed electronic micro-controller for monitoring usage of an article, the micro-controller including at least one of the following: a processor, a firmware program, a non-volatile memory for data storage and logged usage in coded format, a sensing element, a communication protocol, and a battery, the non-volatile memory operable to store an article manufacturer's name, serial number and article product identity in coded format, whereby such information indicates the authenticity of the article, the battery being depletable, whereby if the battery depletes a depletion event is generated and logged into the non-volatile memory; a smart tag embedded into the article, the smart tag operable to determine if the article is new or used, whereby if the article is used the smart tag determines the extent of usage, the smart tag having a one-time-activation to start a process of accumulating usage data; an tag reader in wireless communication with the smart tag, whereby a near field communication protocol enables close-range transmission exchange, the communications between the smart tag and the tag reader, being a serial data-stream format of coded data, whereby the communications between the smart tag and the tag reader enables running an application designed for interacting with the smart tag; the sensing element containing a wake-up circuit operable to initiate a wakeup signal, whereby the wakeup signal actuates the smart tag to respond to a query from the tag reader, or activate for monitoring usage events; whereby, if the wakeup signal is for the query, the content of stored coded data and 1logged usage in the non-volatile memory transmits to the tag reader in serial data- stream format; whereby, if the wakeup was active monitoring of usage, the usage event is logged in the non-volatile memory; whereby, the usage monitoring event is parsed as a density for scoring the intensity of sensed signals, a sequence for tallying the repetition of sensor activity, an interval for grading the time between signals, and an amplitude algorithm as being representative of a degree of usage to ascertain strength of a sensed signal; and whereby if neither a query nor active monitoring of usage event is needed, the apparatus returns to a deep-sleep to conserve battery power, until next wake-up occurs. With respect to claim 8 and all its dependencies, A system for determining the condition of an article, the system comprising: a smart tag having: a non-volatile memory operable to store data related to an article, the data including at least one of the following: an article identity, a manufacturer, a serial number, and a date the smart tag attaches to the article; a sensor element operatively connected to the non-volatile memory, the sensor element operable to detect a motion of the smart tag, the sensor element further being operable to log usage of the article if the duration of the motion exceeds a predetermined duration or intensity parameter, the sensor element including a wake-up circuit operable to generate a wake-up signal upon detection of a query, the wake-up signal operable to enable retrieval of the data in the non-volatile memory in response to the query, the wake-up signal further being operable to enable logging usage of the article into the non- volatile memory; a one-time-activation circuit operatively connected to the sensor element, the one- time-activation circuit operable to indicate that the article is new if the duration of the motion does not exceed the duration or intensity parameter, the one-time- activation circuit further being operable to indicate that the article is used if the duration of the motion exceeds the duration or intensity parameter; and a tag reader operable to wirelessly communicate with the smart tag, the tag reader further being operable to initiate the query, the tag reader further being operable to display the queried data from the non-volatile memory, the tag reader further being operable to display whether the article is new or used. With respect to claim 19 and all its dependencies, A method for determining the condition of an article, the method comprising: attaching a smart tag to an article, the smart tag comprising a non-volatile memory, a 4sensor element operatively connected to the non-volatile memory and having a wake-up circuit, and a one-time-activation circuit operatively connected to the sensor element; loading data related to the article on the non-volatile memory; maintaining the smart tag in a deep sleep mode until a wake-up signal is transmitted by the wake-up circuit; detecting, with the sensor element, a motion of the smart tag; logging, by the sensor element, usage of the article if the duration of the motion exceeds a predetermined duration or intensity parameter; indicating, by the one-time-activation circuit, that the article is new if the duration of the motion does not exceed the duration or intensity parameter; indicating, by the one-time-activation circuit, that the article is used if the duration of the motion exceeds the duration or intensity parameter; initiating, by a tag reader, a query for the data; and enabling, by the wake-up signal, retrieval of the data in the non-volatile memory in response to the query. The prior art of record fails to provide sufficient teaching or motivation to one of ordinary skill in the art to provide the additionally recited features of these claims in the combinations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hammond et al.(US 2009/0076870 A1) teaches a system for collecting data at a merchant’s point of return to determine whether to accept or deny the merchandise return. 
Sabeta (US 2012/0323807 A1) teaches a system for enforcing a return policy by determining whether merchandise has been used within a predetermined period of time after purchase. 
Rasband (US 2013/0252556 A1) teaches inventory management using event filters for wireless sensors.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH